

 

 
Exhibit 10.1


EMPLOYMENT AGREEMENT


Employment Agreement (the "Employment Agreement") made as of this 20th day
of  January, 2010, by and between ANTHONY LABOZZETTA, an individual residing at
144 Summit Street, Englewood, New Jersey (the "Employee"), SUSSEX BANK, a New
Jersey state chartered commercial bank with its principal place of business
located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the
"Bank"), and SUSSEX BANCORP, a New Jersey corporation with its principal place
of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey
07416 (the "Company"; the Bank and the Company sometimes collectively are
referred to herein as "Employer").
WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company have each determined that it is in the best interests of each of the
Bank and the Company to enter into this Agreement with Employee, and each
respective Board has authorized the Bank and the Company to enter into this
Agreement;
WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions
of this Agreement;
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:
1.           Employment.  The Company and the Bank hereby jointly agree to
employ the Employee, and the Employee hereby accepts such employment, upon the
terms and conditions set forth herein.
2.           Position and Duties.   The Employee shall be employed as President
and Chief Executive Officer of the Company and the Bank, to perform such
services in that capacity as are usual and customary for comparable institutions
and as shall from time-to-time be established by the Board of Directors of the
Company and the Bank.  Employee agrees that he will devote his full business
time and efforts to his duties hereunder.
 
3.           Compensation.  Employer shall pay to the Employee compensation for
his services as follows:
(a)           Base Salary.  The Employee shall be entitled to receive,
commencing upon the date of this Agreement, an annual base salary (the "Base
Salary") of Three Hundred and Fifteen Thousand dollars ($315,000), which shall
be payable in installments in accordance with Employer's usual payroll
method.  Annually thereafter, on or prior to the anniversary date of this
Agreement, the Board of Directors shall review the Employee's performance, the
status of Employer and such other factors as the Board of Directors or a
committee thereof shall deem appropriate and shall adjust the Base Salary
accordingly.
(b)           Incentive Plans. Employee shall be entitled to participate in the
Employer’s incentive plan for executive officers of the Employer.

 
 

--------------------------------------------------------------------------------

 

(c)           Equity Grant.    On the date hereof, the Company shall grant
Employee an award of 50,000 shares of the Company’s common stock, no par value
per share (the “Restricted Stock”). The Restricted Stock shall be subject to
forfeiture in the event Employee’s employment with the Employer is terminated
during the “Restricted Period” (as defined below), and the Restricted Stock may
not be transferred during the Restricted Period. During the Restricted Period,
the Restricted Stock may either be issued in book entry form only, or if issued
in certificated form, the Employer may retain custody of the certificates, at
Employer’s option. If the Restricted Stock is issued in certificated form,
Employee shall execute such stock powers regarding such certificates as the
Company shall reasonable request. During the Restricted Period, Employee shall
be entitled to receive and retain any cash dividends paid on the Restricted
Stock, and Employee shall have the right to vote the Restricted Shares at any
shareholders meeting of the Company. For purposes of this Agreement, the
Restricted Period shall be a period of time commencing on the date hereof and
ending with regard to twenty percent (20%) of the Restricted Stock on December
31, 2012, with the Restricted Period then ending with regard to an additional
twenty percent (20%) of the Restricted Stock on each December 31st thereafter;
provided, however, that in the event of a Change in Control of the Company (as
defined below), the Employee’s death or his disability, the Restricted Period
shall end with regard to all of the Restricted Stock.   For purposes hereunder,
Employee shall be deemed to be disabled if he is unable to perform his essential
job functions due t a mental or physical condition for a period of six (6)
consecutive months or for shorter periods aggregating six (6) months during any
twelve (12) month period.   
 
4.           Other Benefits.
(a)           Automobile.  The Employee shall be entitled to the exclusive and
unlimited use of an automobile or a cash allowance to be used for the purpose of
maintaining an automobile of a type and style commensurate with the Employee's
status with Employer.
(b)           Insurance. The Employee shall be entitled to receive hospital,
health, medical, and life insurance of a type currently provided to and enjoyed
by other senior officers of Employer, and shall be entitled to participate in
any other employee benefit, incentive or retirement plans offered by Employer to
its employees generally or to its senior management.
(c)           Supplemental Retirement Plan. Employer will establish a
supplemental retirement plan for Employee with terms and benefits that are
mutually agreeable to Employee and Employer.
(d)           Expenses.  The Employee shall be entitled to reimbursement for all
proper business expenses incurred by him with respect to the business of the
Employer upon the provision of documentation evidencing such expenses in
accordance with the Employer’s expense reimbursement policies and in the same
manner and to the same extent as such expenses are reimbursed to other officers
of the Employer.

 
 

--------------------------------------------------------------------------------

 

5.           Term.  The term of this Agreement shall commence on the date hereof
(the Employment Commencement Date”) and continue until December 31, 2012 (the
“Initial Term”).   On each anniversary of the Employment Commencement Date
(each, an “Anniversary Date”), the term of this Agreement shall automatically be
renewed for one year (an “Extension Term” and, with the Initial Term, the
“Term”) unless either party hereto, by written notice provided at least 90 days
prior to the proposed end of a Term, elects not to renew such that, absent
notice of non-renewal, the Term shall be extended to three (3) years from the
Employment Commencement Date or the most recent Anniversary Date, as applicable.


6.           Termination.  Employee may be terminated at any time, without
prejudice to Employee's right to compensation or benefits as provided
herein.   Employee's rights upon a termination shall be as follows:
(a)           Cause.  As used in this Agreement, the term "Cause" shall mean the
Employee's personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or a material breach of any
provision of this Agreement.  Notwithstanding the above, the Employee shall not
be deemed to have been terminated for cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the members of the Board of Directors of
each of the Company and the Bank at meetings of their respective Boards called
and held for that purpose (after reasonable notice to the Employee and an
opportunity for him, together with counsel, to be heard before each such Board
of Directors), finding that in the good faith opinion of the Board of Directors,
the Employee was guilty of conduct justifying termination for cause and
specifying the particulars thereof in detail; provided, however, that nothing
contained herein shall prohibit Employee from being suspended from his duties
hereunder by a duly authorized agent of the Board upon a good faith
determination that "cause" exists.  Such suspension shall last until such time
as the Board meeting provided for above shall have occurred, provided that such
Board meeting shall occur within a reasonable period of time.  During such
suspension Employee shall continue to be an employee, entitled to all salary and
benefits provided for hereunder.
(b)           Termination With Cause.  Employer shall have the right to
terminate the Employee for "cause".  In the event of such termination, the
Employee shall not be entitled to any further benefits under this Agreement.
(c)           Termination Without Cause.   Upon a termination of Employee's
employment hereunder without "cause", in recognition of such termination and
Employee’s agreement to be bound by the covenants contained in Section  9
hereof, Employee shall be entitled to receive a lump sum severance payment equal
to the amount that would have been paid to Employee for the greater of (i) one
year or (ii) the remaining unexpired term of this Employment Agreement as
determined under Section 5 (the Remaining Unexpired Term”) at his then current
Base Salary with no discounting for early payment .  In addition, Employer shall
continue to provide the Employee with hospital, health, medical and life

 
 

--------------------------------------------------------------------------------

 

insurance, and any other like benefits in effect at the time of such termination
for the greater of (i) the period of one year or (ii) the Remaining Unexpired
Term.    The Employee shall have no duty to mitigate damages in connection with
his termination by Employer without "cause".  However, if the Employee obtains
new employment and such new employment provides for hospital, health, medical
and life insurance, and other benefits, in a manner substantially similar to the
benefits payable by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder.
(d)           Death or Disability.  This Agreement shall automatically terminate
upon the death or disability of Employee. Upon such termination, Employee shall
not be entitled to any additional compensation hereunder, provided, however that
the forgoing shall not prejudice Employee’s right to be paid for all
compensation earned through the date of such termination and the benefits of any
insurance programs maintained for the benefit of Employee or his beneficiaries
in the event of his death or disability.
7.           Resignation for Cause.  During the term of this Agreement, the
Employee shall be entitled to resign from his employment with Employer, and in
recognition of the termination of Employee’s employment in such circumstances
and Employee’s agreement to be bound by the covenants contained in Section  9
hereof, Employee shall receive the payments provided for below, in the event
that the Employee is not in breach of this Agreement and Employer (i) reassigns
the Employee to a position of lesser rank or status than Chief Executive
Officer, (ii) relocates the Employee's principal place of employment by more
than fifty miles from its location on the date hereof, or (iii) reduces the
Employee's compensation or other benefits below the level specified
herein.  Upon the occurrence of any of these events, the Employee shall have
thirty days to provide Employer notice of his intention to terminate this
Agreement.  In the event the Employee elects to so terminate this Agreement,
such termination shall be treated as a termination without "cause" by Employer
under Section 6(c) hereof, and the Employee shall be entitled to receive all
payments and other benefits called for under such Section 6(c).
8.           Change in Control.
(a)           Upon the termination of Employee’s employment upon the occurrence
of a Change in Control (as herein defined), Employee shall be entitled to
receive the payments provided for under paragraph (c) hereof. In addition, if
within eighteen (18) months of the occurrence of a Change in Control Employer or
its successor shall (i) reassign the Employee to a position of lesser rank or
status than Chief Executive Officer, (ii) relocate the Employee's principal
place of employment by more than thirty miles from its location prior to
consummation of the Change in Control, or (iii) reduces the Employee's
compensation or other benefits below the level in effect prior to the
consummation of  Change in Control, Employee have the right to resign his
employment with the Employer or its successor and thereafter Employee shall
become entitled to receive the payments provided for under paragraph (c) below.
(b)           A "Change in Control" shall mean:
 
(i)
a reorganization, merger, consolidation or sale of all or substantially all of
the assets of the Company, or a similar transaction,  in any case in


 
 

--------------------------------------------------------------------------------

 

which the holders of the voting stock of the Company prior to such transaction
do not hold a majority of the voting power of the resulting entity; or


 
(ii)
individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof; or



 
(iii)
Without limitation, a change in control shall be deemed to have occurred at such
time as (i) any "person" (as the term is used in Section 13(d) and 14(d) of the
Exchange Act) other than the Company or the trustees or any administration of
any employee stock ownership plan and trust, or any other employee benefit
plans, established by Employer from time-to-time in is or becomes a "beneficial
owner" (as defined in Rule 13-d under the Exchange Act) directly or indirectly,
of securities of the Company representing 35% or more of the Company's
outstanding securities ordinarily having the right to vote at the election of
directors; or



 
(v)
A tender offer is made for 35% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 35% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender and such tendered shares have been accepted by
the tender offeror.



For these purposes, "Incumbent Board" means the Board of Directors of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a voting of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be considered as
though he were a member of the Incumbent Board.
(c)           In the event the conditions of Section (a) above are satisfied,
for the first five (5) years after the Employment Commencement Date and during
the Term, Employee shall be entitled to receive a lump sum payment equal to 2.99
times Employee's then current Base Salary and thereafter,  Employee shall be
entitled to receive a lump sum payment equal to 2.99 times Employee's then
current Base Salary plus 2.99 times the greater of (i) the last bonus actually
paid to Employee of (ii) Employee’s then current bonus payment eligibility at
the Target level .  In addition to the foregoing, Employee shall be entitled to
receive from Employer, or its successor, hospital, health, medical and life
insurance on the terms and at the cost to Employee as Employee was receiving
such benefits upon the date of his termination.  Employer's obligation to
continue such insurance benefits will be for a period of three (3) years.


9.             Gross-Up of Payments
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Employer or
its successor to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement
 

 
 

--------------------------------------------------------------------------------

 

or otherwise, but determined without regard to any additional payments required
under this Section 9 (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986 as amended and the regulations
thereunder (the “Code”) or any interest or penalties are incurred by the
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
 
(b)           Subject to the provisions of this Section 9, all determinations
required to be made under this Section 9,  including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized firm of accountants selected by the Board (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Employer and
the Employee within fifteen (15) business days of the receipt of notice from the
Employee that there has been a Payment, or such earlier time as is requested by
the Employer.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Employee shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Employer.  Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Employer to the Employee within
five days of the receipt of the Accounting Firm’s determination.  If the
Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with a written opinion that failure to report the
Excise Tax on the Employee’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty.  Any determination
by the Accounting Firm shall be binding upon the Employer and the Employee.  As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not
 

 
 

--------------------------------------------------------------------------------

 

have been made by the Employer should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Employer exhausts its remedies to appeal any determination that Excise
Tax is due pursuant to this Section 9 and the Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Employee.
 
(c)           The Employee shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than ten business days after the Employee is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid.  The
Employee shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Employer notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:
 
(i)           give the Employer any information reasonably requested by the
Employer relating to such claim,
(ii)           take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer,
(iii)           cooperate with the Employer in good faith in order effectively
to contest such claim, and
(iv)           permit the Employer to participate in any proceedings relating to
such claim;
 

 
 

--------------------------------------------------------------------------------

 

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 9(c), the Employer shall control all proceedings taken in
connection with such contest and, at its sole op­tion, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Employee to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Employee, and shall indemnify and hold the Employee harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Employee with respect to which such contested amount
is claimed to be due is limited solely to such contested amount.  Furthermore,
the Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
(d)           If, after the receipt by the Employee of an amount advanced by the
Employer pursuant to Section 9(c), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Employer’s
complying with the requirements of Section 9(c)  promptly pay to the Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If, after the receipt by the Employee of an
amount advanced by the Employer pursuant to Section 9(c), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Employee in writing of its intent to
contest such denial
 

 
 

--------------------------------------------------------------------------------

 

of refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
 
10.           Covenant Not to Compete.
(a)           As consideration for the benefits conferred upon Employee
hereunder, including, but not limited to Employee’s right to severance under
Section 6(c), Employee agrees that during the term of his employment hereunder
and for a period of one (1) year after the termination of his employment (the
“Covenant Term”) he will not in any way, directly or indirectly, manage,
operate, control, accept employment or a consulting position with or otherwise
advise or assist or be connected with or own or have any other interest in or
right with respect to (other than through ownership of not more than five
percent (5%) of the outstanding shares of a corporation whose stock is listed on
a national securities exchange or on the National Association of Securities
Dealers Automated Quotation System) any enterprise which competes with Employer
in the business of banking in the counties in which Employer conducts its
business on the date of Employee's termination; provided, however, that this
Section 10 shall be of no force and effect following a Change in Control of the
Employer.


(b)           The Employee agrees that, during Covenant Term, he shall make
himself available to the Employer for consultation from time to time to provide
transition assistance to Employer and/or its successor. Such consultation shall
not be on a full time basis and shall, to the fullest extent possible, be
undertaken on a remote basis so that Employee shall not generally be required to
render such consultations at the business location of the Employer.


(c)           In the event that this covenant not to compete shall be found by a
court of competent jurisdiction to be invalid or unenforceable as against public
policy, such court shall exercise discretion in reforming such covenant to the
end that Employee shall be subject to a covenant not to compete that is
reasonable under the circumstances and enforceable by Employer.  Employee agrees
to be bound by any such modified covenant not to compete.


11.           Miscellaneous.
(a)           Governing Law.  In the absence of controlling Federal law, this
Agreement shall be governed by and interpreted under the substantive law of the
State of New Jersey.
(b)           Severability.  If any provision of this Agreement shall be held to
be invalid, void, or unenforceable, the remaining provisions hereof shall in no
way be affected or impaired, and such remaining provisions shall remain in full
force and effect.
(c)           Entire Agreement; Amendment.  This Agreement sets for the entire
understanding of the parties with regarding to the subject matter contained
herein and supersedes any and

 
 

--------------------------------------------------------------------------------

 

all prior agreements, arrangements or understandings relating to the subject
matter hereof and may only be amended by written agreement signed by both
parties hereto or their duly authorized representatives.
(d)           Successors and Assigns.  This Agreement shall be binding upon and
become the legal obligation of the successors and assigns of Employer.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

       
SUSSEX BANK
             
By:
/s/
 
 
Name:
 
 
Title:
             
SUSSEX BANCORP
       
By:
/s/
 
 
Name:
 
 
Title:
                   
EMPLOYEE:
               
/s/ Anthony Labozzetta
 
Name:
Anthony Labozzetta

 
 
 
 